UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MarkOne) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35902 Insys Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 51-0327886 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 444 South Ellis St, Chandler, Arizona (Address of Principal Executive Offices) (Zip Code) (602) 910-2617 (Registrant’s telephone number, including area code) N/A (Former name, former Address and Former Fiscal Year, Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X ]NO[ ] Indicate by a checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ X ]NO[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer[ ] Smaller Reporting Company [ X ] ( Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ]NO[ X ] As of November 8, 2013, the registrant had 21,486,839 shares of Common Stock ($0.0002145 par value) outstanding. INSYS THERAPEUTICS, INC. FORM 10-Q TABLE OF CONTENTS PAGE NO. PART I FINANCIAL INFORMATION 1 Item 1. Unaudited Financial Statements: 1 Condensed Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 1 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2013 and 2012 2 Condensed Consolidated Statements of Stockholders' Equity (Deficit) for the Nine Months Ended September 30, 2013 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 EXHIBIT INDEX 28 Items 3 and 4 - Not applicable FINANCIAL INFORMATION Item 1. Financial Statements INSYS THERAPEUTICS, INC. Condensed Consolidated Balance Sheets (In thousands, except share and per share data) (unaudited) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ 31,346 $ 361 Restricted cash and restricted cash equivalents 800 - Accounts receivable 12,376 3,089 Inventories 11,746 7,095 Prepaid expenses and other assets 1,457 1,344 Total current assets 57,725 11,889 Property and equipment, net 8,267 6,791 Other assets 44 61 Total assets $ 66,036 $ 18,741 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ 12,221 $ 5,971 Accrued compensation 3,030 1,392 Other current liabilities 144 508 Deferred patient discount program 1,557 1,540 Deferred revenue 1,510 3,767 Line of credit - 11,858 Notes payable to related party, including interest - 58,383 Total current liabilities 18,462 83,419 Total liabilities 18,462 83,419 Commitments and contingencies (see Note 7) Stockholders’ Equity (Deficit): Convertible preferred stock (par value $0.01 per share, 10,000,000 and 15,000,000 shares authorized as of September 30, 2013 and December 31, 2012, respectively; 0 and 14,864,607 shares issued and outstanding as of September 30, 2013 and December 31, 2012, respectively) - 149 Common stock (par value $0.0002145 per share, 50,000,000 and 25,000,000 shares authorized as of September 30, 2013 and December 31, 2012, respectively; 21,414,343 and 856,026 shares issued and outstanding as of September 30, 2013 and December 31, 2012, respectively) 5 - Additional paid in capital 160,723 64,604 Notes receivable from stockholders ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) 47,574 ) Total liabilities and stockholders’ equity (deficit) $ 66,036 $ 18,741 See accompanying notes to unaudited condensed consolidated financial statements. 1 INSYS THERAPEUTICS, INC. Condensed Consolidated Statements Of COMPREHENSIVE INCOME (LOSS) (In thousands, except share and per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net revenue $ 29,211 $ 4,752 $ 59,091 $ 10,317 Cost of revenue 3,096 1,948 7,454 5,567 Gross profit 26,115 2,804 51,637 4,750 Operating expenses: Sales and marketing 7,969 2,899 18,723 8,231 Research and development 1,737 1,119 5,348 5,647 General and administrative 4,274 2,267 9,423 5,591 Total operating expenses 13,980 6,285 33,494 19,469 Income (loss) from operations 12,135 ) 18,143 ) Other income (expense), net ) Interest income (expense), net 8 ) ) ) Income (loss) before income taxes 12,119 ) 17,184 ) Income tax expense 532 - 907 - Net and comprehensive income (loss) $ 11,587 $ ) $ 16,277 $ ) Net income (loss) per common share: Basic $ 0.54 $ ) $ 1.03 $ ) Diluted $ 0.51 $ ) $ 0.96 $ ) Weighted average common shares outstanding: Basic 21,404,684 9,314,886 15,812,603 9,314,886 Diluted 22,789,138 9,314,886 16,932,372 9,314,886 See accompanying notes to unaudited condensed consolidated financial statements. 2 INSYS THERAPEUTICS, INC. Condensed Consolidated STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) (In thousands, except share amounts) (unaudited) Convertible Preferred Stock Common Stock Additional Notes Receivable No. of Shares Amount No. of Shares Amount Paid-In Capital from Stockholders Accumulated Deficit Total Balance at January 1, 2013 14,864,607 $ 149 856,026 $ - $ 64,604 $ ) $ ) $ ) Stock-based compensation expense - 4,101 - - 4,101 Issuance of common stock - - 4,600,000 1 - - Conversion of preferred to common stock ) ) 8,528,860 2 147 - - - Conversion of notes payable to common stock - - 7,410,341 2 59,282 - - 59,284 Exercise of stock options - - 19,116 - - - Net income - 16,277 16,277 Balance at September 30, 2013 - $ - 21,414,343 $ 5 $ 160,723 $ ) $ ) $ 47,574 See accompanying notes to unaudited condensed consolidated financial statements. 3 INSYS THERAPEUTICS, INC. Condensed Consolidated Statements Of Cash Flows (In thousands) (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ 16,277 $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 1,219 Stock-based compensation 4,101 1,857 Interest expense accrued on notes payable 900 1,923 Accretion of contingent payment obligation - 210 Changes in assets and liabilities: Accounts receivable ) 21 Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable, accrued expenses, and other current liabilities 5,284 2,072 Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Restricted cash and restricted cash equivalents ) - Proceeds from issuance of common stock - Proceeds (repayments) under line of credit ) 10,508 Proceeds from notes payable to related party - 2,987 Proceeds from exercise of stock options 9 Net cash provided by financing activities 19,932 13,504 Net increase in cash and cash equivalents 30,985 1,307 Cash and cash equivalents, beginning of period 361 11 Cash and cash equivalents, end of period $ 31,346 $ 1,318 See accompanying notes to unaudited condensed consolidated financial statements. 4 INSYS THERAPEUTICS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Nature of Business and Basis of Presentation Insys Therapeutics, Inc., which was incorporated in Delaware in June 1990, and its subsidiaries maintain headquarters in Chandler, Arizona. We were in the development stage through December31, 2011. The year 2012 is the first year during which we are considered an operating company and is no longer in the development stage. We are a specialty pharmaceutical company that develops and commercializes innovative supportive care products. We launched our first two products in the United States in 2012: Subsys, a proprietary sublingual fentanyl spray for breakthrough cancer pain in opioid-tolerant patients and Dronabinol SG Capsule, a generic equivalent to Marinol, an approved second-line treatment for chemotherapy-induced nausea and vomiting and anorexia associated with weight loss in patients with AIDS. The accompanying condensed consolidated financial statements include our accounts. All significant intercompany balances and transactions have been eliminated in the accompanying condensed consolidated financial statements. The accompanying condensed consolidated financial statements are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles, pursuant to rules and regulations of the Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the accompanying condensed consolidated financial statements include normal recurring adjustments that are necessary for a fair presentation of the results for the interim periods presented. These condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the fiscal year ended December31, 2012 included in our final prospectus supplement filed with the SEC on May 2, 2013 and related to our Registration Statement on Form S-1/A (File No. 333-173154). The results of operations for the three and nine months ended September 30, 2013 are not necessarily indicative of results to be expected for the full fiscal year or any other periods. The preparation of the condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make a number of estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates, including those related to prescriptions dispensed, wholesaler discounts, patient discount programs, rebates and chargebacks, bad debts, inventories, deferred income taxes, stock-based compensation expenses, and contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed by management to be reasonable under the circumstances. Actual results may differ from these estimates. Recent Accounting Pronouncements In July 2013, the Financial Accounting Standards Board (“FASB”) issued guidance that requires a reporting entity to present an unrecognized tax benefit as a liability in the financial statements separate from deferred tax assets if a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available as of the reporting date to settle taxes that would result from the disallowance of the tax position or if a reporting entity does not intend to use the deferred tax asset for such purpose. This standard will be effective for us beginning December 31, 2013. We are currently assessing the impact of this new guidance. In February 2013, the FASB issued guidance that requires a reporting entity to present information about reclassification adjustments from accumulated other comprehensive income in their financial statements or footnotes. This guidance is effective for fiscal years and interim periods within those years beginning after December15, 2012. We adopted this guidance in the first interim period for the year ending December31, 2013 and, as we had no accumulated other comprehensive income as of September 30, 2013, there was no impact on our financial position, results of operations or cash flows as of or for the period ended September 30, 2013, nor do we expect the adoption to have a material impact on our financial position, results of operations or cash flows as of the end of or for the full year. 2. Fair Value of Financial Instruments The carrying values of our financial instruments, including, cash, accounts receivable, accounts payable and short-term debt approximate their fair value due to the short term nature of these financial instruments. We did not have financial assets or liabilities that are measured at fair value on a recurring basis as of September 30, 2013 or December31, 2012. FASB Accounting Standards Codification (“ASC”) No.820, “Fair Value Measurement” defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. It also establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: Level1: Observable inputs such as quoted prices in active markets; 5 Level2: Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly;and Level3: Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. 3. Revenue Recognition We recognize revenue from the sale of Subsys and Dronabinol SG Capsule. Revenue is recognized when (i)persuasive evidence of an arrangement exists, (ii)delivery has occurred and title has passed, (iii)the price is fixed or determinable and (iv)collectability is reasonably assured. Subsys Subsys was commercially launched in March 2012, and is available through a U.S. Food and Drug Administration (“FDA”) mandated Risk Evaluation and Mitigation program known as the Transmucosal Immediate Release Fentanyl program (“TIRF REMS”). We sell Subsys in the United States to wholesale pharmaceutical distributors, and on a very limited basis directly to retail pharmacies, collectively, our customers, subject to rights of return within a period beginning nine months prior to, and ending 12 months following, product expiration. Subsys currently has a shelf life of 36months from the date of manufacture. Given the limited sales history of Subsys, we currently cannot reliably estimate expected returns of the product at the time of shipment. Accordingly, we defer recognition of revenue on product shipments of Subsys until the right of return no longer exists, which occurs at the earlier of the time Subsys units are sold to healthcare facilities or dispensed through patient prescriptions, or expiration of the right of return. Units dispensed are generally not subject to return, except in the rare cases where the product malfunctions or the product is damaged in transit. We estimate patient prescriptions dispensed using an analysis of third-party information, including TIRF REMS mandated data and third-party market research data. If this third-party data underestimates or overestimates actual patient prescriptions dispensed for a given period, adjustments to revenue may be necessary in future periods. We will continue to recognize revenue using this methodology until we can reliably estimate product returns. We expect a change in revenue recognition could result in a material impact to revenues upon the initial change in methodology as previously deferred revenue would be immediately recognized, partially offset by an estimate of product returns. This amount of the initial accrual for returns will not be known until such time a change in methodology is made. In addition, the costs of manufacturing Subsys associated with the deferred revenue are recorded as deferred costs, which are included in inventory, until such time as the related deferred revenue is recognized. We recognize estimated product sales allowances as a reduction of product sales in the same period the related revenue is recognized. Product sales allowances are based on amounts owed or to be claimed on the related sales. These estimates take into consideration the terms of our agreements with customers and third-party payors and the levels of inventory within the distribution channels that may result in future discounts taken. In certain cases, such as patient assistance programs, we recognize the cost of patient discounts as a reduction of revenue based on estimated utilization. If actual future results vary, we may need to adjust these estimates, which could have an effect on product revenue in the period of adjustment. Our product sales allowances include: Wholesaler Discounts .We offer discounts to certain wholesale distributors based on contractually determined rates. We accrue the discount as a reduction of receivables due from the wholesalers upon shipment to the respective wholesale distributors and retail pharmacies and recognizes the discount as a reduction of revenue in the same period the related revenue is recognized. Prompt Pay Discounts .We offer cash discounts to its customers, generally 2.0% of the sales price, as an incentive for prompt payment. We account for cash discounts by reducing accounts receivable by the full amount and recognize the discount as a reduction of revenue in the same period the related revenue is recognized. Stocking Allowances .We may offer discounts and extended payment terms, generally in the month of the initial commercial launch of a new product and on the first order made by certain wholesale distributors and retail pharmacies based on contractually determined rates. We accrue the discount as a reduction of receivables due from the wholesalers upon shipment to the respective wholesale distributors and retail pharmacies and recognize the discount as a reduction of revenue in the same period the related revenue is recognized. Patient Discount Programs .We offer discount card programs to patients for Subsys in which patients receive discounts on their prescriptions that are reimbursed by us to the retailer. We estimate the total amount that will be redeemed based on a percentage of actual redemption applied to inventory in the distribution and retail channel and recognize the discount as a reduction of revenue in the same period the related revenue is recognized. Rebates .We participate in certain rebate programs, which provide discounted prescriptions to qualified insured patients. Under these rebate programs, we pay a rebate to the third-party administrator of the program, generally two to three months after the quarter in which prescriptions subject to the rebate are filled. We estimate and accrue these rebates based on current contract prices, historical and estimated future percentages of products sold to qualified patients and estimated levels of inventory in the distribution channel. Rebates are recognized as a reduction of revenue in the period the related revenue is recognized. 6 Chargebacks.
